Citation Nr: 1140162	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  09-14 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for right knee retropatellar pain syndrome.

2.  Entitlement to an increased initial rating for lumbosacral strain with lumbar scoliosis, rated zero percent disabling prior to May 22, 2009 and 10 percent disabling from that date.  

3.  Entitlement to an initial compensable rating for residuals of a remote crush injury/left ankle strain.  

4.  Entitlement to an initial compensable rating for dyshydrotic eczema of the left hand.  

5.  Entitlement to an initial compensable rating for cervical strain with lower cervical dextroscoliosis.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to February 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In his Substantive Appeal, the appellant requested a Board hearing; however, he failed to report for a hearing scheduled in August 2011 and no good cause was shown, therefore the hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2010).

A June 2009 rating action granted a 10 percent disability rating for lumbosacral strain with lumbar scoliosis, effective from May 22, 2009.  This was not a full grant of the benefits sought on appeal because higher disability ratings are available.  Therefore, this issue is still before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In his April 2009 Substantive Appeal, the Veteran stated he was treated at the Olin E. Teague VA Medical Center (VAMC) in Temple, Texas.  Review of the record reveals that the Olin E. Teague VAMC records are not associated with the claims file.  VA has a duty to assist in obtaining records of which it has constructive possession.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

In a March 2008 rating decision, the RO granted service connection for cervical strain with lower cervical dextroscoliosis and assigned a noncompensable disability rating.  In February 2009, the Veteran disagreed with the noncompensable disability rating assigned for cervical strain with lower cervical dextroscoliosis.  The RO did not issue a Statement of the Case (SOC).  Where a claimant files a notice of disagreement and the RO has not issued an SOC, the issue must be remanded to the RO for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Thus, the Board finds that, on remand, the RO/AMC should issue an SOC on the issue of entitlement to an initial compensable rating for cervical strain with lower cervical dextroscoliosis. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of all VA outpatient treatment records from the Olin E. Teague VAMC in Temple, Texas, and associate them with the claims file.  Document all attempts to secure this evidence in the claims file.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure these records, notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; and (c) describe any further action to be taken by the AOJ with respect to the claim.  Provide the Veteran with an opportunity to respond. 

2.  Adjudicate the issue of entitlement to an initial compensable rating for cervical strain with lower cervical dextroscoliosis and issue an SOC to the Veteran and his service representative.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  This issue should be returned to the Board only if the Veteran perfects a timely appeal.  

3.  After undertaking the development above, readjudicate the Veteran's right knee, lumbosacral strain, left ankle, and eczema claims.  If the benefits sought on appeal remain denied, provide a supplemental Statement of the Case to the Veteran, and an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

